    Case 3:20-cv-01772-X Document 5 Filed 08/04/20           Page 1 of 2 PageID 40




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ERNESTINA VILLAREAL             §
                                §
V.                              §     CIV. ACT. NO. 3:20-cv-1772
BLUE CROSS BLUE SHIELD OF       §
TEXAS                           §
______________________________________________________________________

                        NOTICE OF SETTLEMENT
______________________________________________________________________


       COMES NOW Health Care Service Corporation, incorrectly identified as Blue

Cross Blue Shield of Texas, Defendant; and United Surgical Partners International,

Movant for Intervention, and hereby notify the Court that all matters asserted by the

parties herein have been settled. Unless otherwise ordered by the Court, the parties will

file a Stipulation of Dismissal within 30 days.

                                           Respectfully submitted,


                                             /s/ Laura D. Schmidt
                                           Laura D. Schmidt
                                           SBN: 22142300

                                           KELLY, SMITH & SCHMIDT, P.C.
                                           5700 Tennyson Pkwy. Ste. 300 **
                                           Plano, TX 75024
                                           (972) 636-7900
                                           (713) 861-7100
                                           schmidt@kellysmithpc.com

                                   **all mailed correspondence should be directed to
                                   the Houston office, 4305 Yoakum Blvd., Houston,
                                   TX 77006

NOTICE OF SETTLEMENT
                                                                                  Page 1
    Case 3:20-cv-01772-X Document 5 Filed 08/04/20        Page 2 of 2 PageID 41




                             CERTIFICATE OF SERVICE

       Pursuant to Rule 5(b)(2)(e)(E), this document has been served on all counsel of
record as shown below:

  Via E-Mail and/or E-Serve:
   Felipe B. Link
   Javier Gonzalez
   Daniella R. Alvaredo
   LINK & ASSOCIATES
   10440 North Central Expy., Ste. 950
   Dallas, Texas 75231
flink@linklawpc.com
jgonzalez@linklawpc.com
dalvarado@linklawpc.com
                                         /s/ Laura D. Schmidt
                                         Laura D. Schmidt




NOTICE OF SETTLEMENT
                                                                               Page 2
